Citation Nr: 0213283	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-01 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to May 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Board notes that the veteran has submitted a claim for a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities.  He 
has asserted that he is unable to work primarily due to his 
PTSD.  That claim was most recently denied by the RO in a May 
2002 rating decision.  As of this date, however, the veteran 
has not yet appealed that determination to the Board and it 
is thus, not before the Board at this time. 


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
substantiate his claim,
and has obtained and fully developed all evidence necessary 
for the equitable disposition of the claim.

2. The veteran's service-connected post-traumatic stress 
disorder is manifested by
symptoms that include depression, sleep disturbance, 
nightmares, intrusive thoughts and flashbacks of Vietnam, 
hypervigilence, avoidance of crowds, homicidal and suicidal 
ideations but no imminent plans to carry them out, panic 
attacks, anxiety, concentration problems, and mood 
instability. 


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, and not 
higher, for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

The Board notes that during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a)).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  

The requirements under the VCAA have been substantially met.  
The veteran has been provided with adequate notice as to the 
evidence needed to substantiate his claim and the reason the 
claim was denied.  The RO provided the veteran with a copy of 
the August 2000 and May 2002 rating decisions as well as the 
October 2000 Statement of the Case and May 2002 Supplemental 
Statement of the Case.  The RO provided the veteran with 
notice of the VCAA in a March 2001 letter.  Therein, the RO 
also informed the veteran of the evidence VA had received or 
requested and requested that the veteran provide information 
on any outstanding evidence so as to allow VA to retrieve the 
identified evidence.  In response, the veteran submitted 
additional evidence in May 2001.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran was afforded a VA examination in July 2000 and a 
contract examination was provided by QTC Medical Services in 
July 2001.  In June 2002, the veteran indicated that he had 
nothing further to submit on his appeal and he waived the 
statutory 60-day period for additional comments.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.

As such, the VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) ("Both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Based on the 
foregoing, the Board concludes that the duties to notify and 
assist have been satisfied, and the Board will proceed with 
appellate review.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.


Analysis

The history of this appeal shows that in June 1994, the 
veteran was granted service-connection for post-traumatic 
stress disorder (PTSD) and was assigned a 10 percent rating 
effective from January 1994.  In June 2000, the veteran 
requested an increase in disability rating.  An August 2000 
RO rating decision increased the rating to 30 percent 
disabling, effective from June 2000.  A May 2002 RO rating 
decision increased the rating to 50 percent disabling, 
effective from June 2000.  A Supplemental Statement of the 
Case was issued regarding the same.  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which prescribes a 50 percent rating for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.           
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Based on a review of the evidence of record, the Board finds 
that the veteran's disability picture more closely 
approximates the criteria for the next higher rating of 70 
percent under Diagnostic Code 9411.  According to the July 
2000 VA examination report, VA outpatient treatment records 
dated in August 2000, October 2000, and April 2001, and the 
July 2001 contract examination provided by QTC Medical 
Services, the veteran's PTSD is manifested by the following 
symptoms: constant depression with anhedonia, anger, 
irritability, frustration, crying spells, feelings of 
helplessness and hopelessness, sleep disturbance, nightmares, 
intrusive thoughts and flashbacks of Vietnam, hypervigilence, 
avoidance of crowds, lack of trust of others, problems with 
temper and anger management, homicidal and suicidal ideations 
but no imminent plans to carry them out, panic attacks, 
anxiety, concentration problems, and mood instability.  
Statements from S.L.V.O. and mental social worker S.C. 
indicated that they had observed some of the veteran's 
subjective complaints. 

The objective findings reported on the examination reports 
and treatment records show that the veteran also is oriented 
to person, place, time, and sphere; is cooperative; has 
spontaneous conversation; has speech and language within 
normal limits; good insight, judgment, and reasoning; 
appropriate hygiene and dress; good eye contact; intact 
memory as he was an accurate historian for past events; and 
was without psychosis, thought disorder or impaired impulse 
control.  

These records further show that the veteran attends 
outpatient psychotherapy.  He has been married to his wife 
for 33 years.  His hobbies include golf once a month. He 
recently quit his job working security-a job he had held for 
the past five years-because he did not like the management.  
He now spends his time watching television all day.  He has 
never been in trouble with the law. 

Of the foregoing symptoms, the veteran's bouts of homicidal 
and suicidal ideations, near-continuous depression, and 
problems with temper and anger management are productive of 
symptomatology associated with a higher rating of 70 percent.  
While the July 2000 VA examiner found no evidence of an 
impaired impulse control, the veteran admitted to physical 
and emotional abuse of his wife and children in his Notice of 
Disagreement filed in September 2000.  Moreover, the lay 
statements corroborate the veteran's difficulties with anger.  

In addition, the veteran complains that his PTSD has caused 
impairment in his family relationships as there is distance 
between he and his wife, and his children are afraid of him.  
The veteran's wife and daughter submitted statements in which 
they related symptoms they had observed over the years.  The 
veteran's sister and brother-in-law submitted statements 
concerning their relationship with the veteran and their 
observations of the veteran.  The veteran also contends that 
his PTSD has caused significant impairment in his employment 
as he has held 14 or 17 jobs in several different areas of 
work since his discharge from the military.  Former employer 
manager B.L.S. submitted a statement in which he indicated 
that he observed anti-social behavior and depression from the 
veteran which affected the veteran's productiveness.  The 
foregoing evidence shows that the veteran has occupational 
and social impairment with deficiencies in most areas such as 
work, family relationships, and mood due to his symptoms.  

The July 2000 VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.  VA treatment records show 
that the veteran's treating physician assigned a GAF score of 
55 in August 2000.  He noted that the veteran had profound 
PTSD symptoms that had caused severe impact on his social and 
occupational status.  In October 2000 and April 2001, the 
treating physician assigned GAF scores of 45. 

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A GAF score 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The Board also finds the GAF scores to be 
more consistent with a higher rating in this case.  As 
previously noted, if two evaluations are potentially 
applicable, the higher evaluation should be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the medical evidence of record does more nearly 
approximate the next-higher disability evaluation of 70 
percent under Diagnostic Code 9411. 

In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's PTSD, the Board finds 
that the next-higher rating of 100 percent is not warranted.  
The evidence shows that the veteran has problems with 
concentration but does not show gross impairment in thought 
processes or communication.  No evidence of a thought 
disorder was detected on any of the examinations conducted.  
Additionally, the evidence does not establish that the 
veteran engages in grossly inappropriate behavior, or that he 
has intermittent inability to perform activities of daily 
living, including the maintenance of personal hygiene.  While 
the veteran complains in his Notice of Disagreement that his 
impairment in memory is more severe than shown on 
examination, the evidence similarly fails to show 
disorientation to time or place, or memory loss for names of 
close relatives, one's occupation, or one's own name.  The 
veteran has complained of flashbacks of Vietnam, but there is 
no evidence that they are delusional or hallucinatory in 
nature.  The veteran has complained of homicidal and suicidal 
ideations, but he also reported no imminent intent to harm 
himself or others.  Accordingly, a 100 percent rating 
pursuant to Diagnostic Code 9411 is not justified. 

Finally, while the evidence does reveal that the veteran's 
PTSD does place some significant limits on his employability, 
this has been contemplated in the award of a 70 percent 
rating under Diagnostic Code 9411.  Moreover, a statement 
from his most recent employer where the veteran worked until 
February 2001 indicated that the veteran was no longer worked 
there because of a "Back Injury - Workers Comp."  It was 
noted in the statement that no concessions were made to the 
veteran while employed there by reason of disability.  The 
Board notes further, that the evidence does not reflect that 
the veteran's PTSD necessitated any frequent periods of 
hospitalization.  For these reasons, application of the 
regular schedular standards is not rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating for post-traumatic stress disorder, and 
not higher, is granted, subject to controlling regulations 
governing the payment of monetary benefits



		
	S. L. Kennedy
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

